Exhibit 10.2

September 29, 2011

Chuck Scullion

 

  Re: Letter Agreement

Dear Chuck:

Reference is hereby made to that certain Executive Employment Agreement (the
“Agreement”), dated as of May 12, 2011, by and between Motricity, Inc. (the
“Company”) and Chuck Scullion (the “Executive”). All capitalized terms used
herein and not defined herein shall have the meaning assigned to such terms in
the Agreement.

In recognition of the strategic options that are being considered for the
Company, we would like to emphasize your role as Chief Strategy Officer of the
Company and in doing so provide that your role as the Company’s Strategy Officer
will include among others to: (i) manage the strategic consideration for the
Company in close cooperation with the Company’s interim CEO, Board of Directors
and outside consultants and (ii) build and develop the Company’s strategic
partnerships. In your role as Chief Strategy Officer, you will be the executive
officer in charge of strategy and as such you will take direction from and
report directly to the Company’s interim CEO or CEO. In addition, your role
would be to serve as interim President with profit and loss responsibility of
the Company’s mobile marketing and advertising (“MMA”) business reporting to the
Company’s interim CEO or CEO.

Notwithstanding anything to the contrary set forth in the Agreement, the
Executive hereby acknowledges and agrees that the following actions, events or
internal corporate restructurings (either alone or in combination) shall not be
considered actions that permit the Executive to terminate employment for Good
Reason, as defined in the Agreement: (i) the appointment of an individual or
individuals, other than the Executive, to supervise the Company’s administrative
functions including, without limitation, the human resources, procurement and
facilities department (the “Administrative Departments”); (ii) the appointment
of an individual or individuals, other than the Executive, to supervise or
perform any or all functions and services typically provided by the
Administrative Departments, including but not limited to, the hiring and firing
of Company employees and the appointment; (iii) the removal of the Executive as
the supervisor of the Company’s Administrative Departments or the removal from
the Executive of any responsibilities typically provided by the Administrative
Departments, including but not limited to, the hiring and firing of Company
employees, or (iv) the change of Executive’s title from Chief Strategy and
Administrative Officer to Chief Strategy Officer. Furthermore, you acknowledge
that your role as President of MMA is interim and that any change in your role
as such as a result of a transaction or otherwise, shall not be considered
actions that permit you to terminate your employment for Good Reason, as defined
in the Agreement.

As further consideration for the changes contemplated herein, the Company waives
its right pursuant to Appendix A of the Agreement, to require you to repay any
relocation costs and Relocation Bonus in connection with a resignation by you.

This letter agreement represents the Executive’s consent to the aforementioned
actions, events or internal corporate restructurings, as contemplated by
Section 8(d) of the Agreement.

This letter agreement may be executed in counterparts (including by facsimile
and other electronic means) with the same effect as if both parties had signed
the same document. Such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument. This letter
agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.



--------------------------------------------------------------------------------

Please sign and return an original and one copy of this letter agreement to the
undersigned to indicate your acceptance of the terms set forth herein, whereupon
this letter agreement and your acceptance shall constitute a binding agreement.

 

Very truly yours, MOTRICITY, INC. By:  

/s/ James R. Smith, Jr.

  Name: James R. Smith, Jr.   Title:   Interim Chief Executive Officer

Acknowledged and agreed to this 29th day of September 2011.

 

/s/ Chuck Scullion

Chuck Scullion